Citation Nr: 0900695	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to June 
1945.  He died in April 2003, and the appellant is his 
surviving spouse.  At the time of his death, he had a pending 
claim for SMC based on the need for aid and attendance.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  

Following a May 2007 Board hearing, the Board remanded this 
case in August 2007.  In its remand, the Board requested 
additional development on the cause of death issue and the 
issuance of a Statement of the Case on the accrued benefits 
issue, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).  A Statement of the Case addressing the accrued 
benefits issue was furnished to the appellant in September 
2008.  In response, in October 2008, the appellant indicated 
that she had not received a VA Form 9 (Appeal to Board of 
Veterans' Appeals), that she had "been through the BVA once 
and will defently [sic] need help with this situation," and 
that the veteran's war wound as early as 1996 had kept him 
from the rehabilitation needed to gain strength in his legs.  
The Board views this statement as adequate to meet the 
requirements of a Substantive Appeal in lieu of a VA Form 9 
in light of the provisions of 38 C.F.R. § 20.202 (2008), as 
the appellant indicated a desire to continue her appeal in 
this letter.  In this regard, the Board is further aware that 
the appellant's representative included the accrued benefits 
issue in a December 2008 post-remand brief.

Additionally, in the December 2008 post-remand brief, the 
appellant's representative asserted that the Appeals 
Management Center (AMC) in Washington, DC had not complied 
with the Board's remand directives and, accordingly, 
requested a further remand.  The representative noted that 
the remand instruction regarding the Statement of the Case on 
the accrued benefits issue was listed before the instruction 
regarding readjudication of the cause of death issue, whereas 
the AMC had furnished a Supplemental Statement of the Case on 
the cause of death issue in June 2008 and later issued a 
Statement of the Case on the accrued benefits issue in 
September 2008.  

The Board, however, finds no prejudicial post-remand error in 
this regard.  While the Board, in the August 2007 remand, 
listed the instructions in the order described by the 
representative, the Board never indicated a necessity for a 
particular time sequence as to the adjudications.  Moreover, 
given the nature of the issues on appeal, the determination 
of the accrued benefits issue would not affect the 
determination of the cause of death issue.  But see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  
Accordingly, the Board finds no error requiring remand under 
38 C.F.R. § 19.9 (2008) and will proceed with the appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's death certificate lists septic arthritis as 
the immediate cause of death, with an infected chest wound 
listed as an underlying cause.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a right Muscle Group XIV 
injury, with hip and knee involvement; degenerative joint 
disease of the lumbar spine; and degenerative disease of the 
left hip.

2.  The cause of the veteran's death has not been shown to 
have a causal connection to service or to a service-connected 
disorder.

3.  Prior to death, the veteran was not blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes, or contraction of the visual field to 5 degrees or 
less, and was not a patient in a nursing home; moreover, his 
service-connected disabilities did not render him unable to 
tend to the basic functions of self care without regular 
assistance from another person, and did not render him 
vulnerable to the hazards and dangers incident to his 
environment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2008).

2.  The criteria for special monthly compensation based on 
the need for regular aid and attendance, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.351, 3.352, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including cardiovascular diseases and arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case, the veteran died in April 2003.  He died at the 
Baltimore VA Medical Center (VAMC), with no autopsy 
performed.  His death certificate, which was signed by a 
medical doctor, lists septic arthritis as the immediate cause 
of death, with an infected chest wound listed as an 
underlying cause.

At the time of the veteran's death, service connection was in 
effect for residuals of a right Muscle Group XIV injury, with 
hip and knee involvement; degenerative joint disease of the 
lumbar spine; and degenerative disease of the left hip.

In reviewing the veteran's service medical records, the Board 
notes the veteran complained of tachycardia upon 
hospitalization for wounds in March 1945.  An ECG from March 
1945 was noted to be borderline.  A VA examination conducted 
immediately subsequent to service, however, revealed the 
cardiovascular system to be normal, and the examiner noted 
that previous complaints of tachycardia and episodic 
sensations around the heart had disappeared entirely.  

In November 2001, the veteran was hospitalized at a private 
facility for nearly a month following complaints of 
progressive shortness of breath and neck, back, and shoulder 
pain.  A history of hypertension and status post coronary 
artery bypass graft (CABG) times five in 1996 was noted.  
During the hospitalization, the veteran underwent a redo 
coronary artery bypass times one without a clamp.  A sternal 
wound infection was noted, and IV antibiotic therapy was 
prescribed.  He subsequently underwent a 42-day course of IV 
antibiotics.

VA medical records from the following months indicate regular 
treatment, including for right lower extremity radiculopathy 
and right lower extremity weakness and restless leg syndrome.  

In a March 2002 statement, John V. Conte, M.D., noted that 
the veteran had a rather complicated postoperative course 
following his second coronary artery bypass operation and was 
"significantly limited."  A significant, and probably the 
major, reason for the postoperative limitation was the 
veteran's "long-standing injury occurred during his military 
service."  The veteran was noted to have severe limitations 
due to his chronic right lower extremity injury, and this had 
hampered his ability to undergo the normal rehabilitation 
that patients routinely undergo following transplantation.  

In November and December of 2002, the veteran underwent three 
further courses of hospitalization for complications of his 
sternal wound infection.  The report of the third course of 
hospitalization indicates that he had frequent falls over the 
last few months, and it was noted that some of these falls 
were actually worrisome for syncope but also that he had not 
sustained any serious injury due to these episodes.  
Subsequently, he was referred for inpatient rehabilitation.  
In January 2003, he was noted to have been discharged from 
his nursing home, where had completed a four-week IV 
antibiotic course.

The veteran was hospitalized at a VA facility in April 2003 
for upper and lower extremity swelling and decreased mental 
status.  He was treated for persistent leukocytosis and 
infection of the sternotomy wound.  During the course of the 
hospitalization, he was noted to have localized hand and leg 
swelling related to an acute inflammatory process.  This 
swelling was later characterized as septic wrist and 
(presumably) ankle arthritis.  The veteran eventually became 
apneic and died during the hospitalization.

An August 2004 VA medical opinion, based upon a claims file 
review, indicates that it was more likely than not that the 
veteran's death was caused by his two coronary bypass 
procedures, which led to a staph infection and septic 
arthritis.  The veteran's problems with degenerative disease 
of the hip and spine, as well as his Muscle Group XIV injury, 
did not appear directly related to his death.  Rather, the 
veteran developed complications from his bypass surgery, 
including a staph infection, which led to septic arthritis 
and death.

In May 2007, Dr. Conte submitted a second opinion, indicating 
that the veteran had a complicated postoperative course of 
treatment following his second coronary artery bypass 
operation and was "significantly limited" following this 
operation.  Dr. Conte again asserted that the veteran had 
severe limitations due to his chronic right lower extremity 
injury, and this had hampered his ability to undergo the 
normal rehabilitation that patients routinely undergo 
following transplantation.

A second VA medical opinion, again based upon a claims file 
review, was furnished in May 2008.  The reviewing doctor 
noted the veteran's service-connected muscle injury and 
arthritis disorders but found no relationship between such 
disorders and his heart condition.  At the most, the veteran 
was on some medications that might have had slight side 
effects towards the heart condition, but nothing substantial 
to raise "any good possibility" that the heart condition or 
heart disease had any relation to the service-connected 
injuries.  Accordingly, the doctor determined that the 
veteran's cause of death, a heart condition, was "less 
likely as not" caused by or resulted from his service-
connected muscle injury and arthritis conditions.

In reviewing the above evidence, the Board notes that the 
appellant has submitted favorable medical evidence, notably 
Dr. Conte's March 2002 and May 2007 opinions regarding the 
negative effect of the veteran's service-connected "injury" 
on his rehabilitation following cardiovascular surgery.  

The Board, however, finds Dr. Conte's opinions to be limited 
in scope.  While the veteran's post-surgical rehabilitation 
may well have been complicated to some extent by his service-
connected orthopedic and muscle disorders, the threshold 
question before the Board is whether there was a causal 
connection between the service-connected disorders and death, 
as opposed to such disorders merely casually sharing in 
producing death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
This specific question was never clarified or otherwise 
addressed by Dr. Conte.

Moreover, there are concerns about Dr. Conte's opinions in 
terms of the medical history upon which they were based.  In 
the approximately six months prior to death, the veteran 
underwent extensive hospitalization and treatment for 
complications of his post-surgical sternal infection.  The 
records of this hospitalization and treatment do not stress 
the role of the veteran's service-connected disorders, and, 
in fact, the death certificate (signed by a medical doctor) 
lists only septic arthritis as the immediate cause of death 
and an infected chest wound as an underlying cause of death.  
There is no suggestion from Dr. Conte's 2007 statement that 
he had access to, or reviewed, these records.

The VA opinions directly addressing the etiology of the cause 
of death, however, were based upon a review of the entire 
medical history contained in the claims file, including the 
reports of private hospitalization from late 2002 and the 
April 2003 VA hospitalization, and the May 2008 opinion 
addresses the question of a causal connection between death 
and the veteran's service-connected disorders.  While the May 
2008 opinion indicates some possibility of slight heart 
condition side effects due to the veteran's medication, the 
doctor who provided that opinion was emphatic that there was 
no substantial possibility of a causal relationship.  

In contrasting these opinions, the Board is cognizant that 
the United States Court of Appeals for Veterans Claims 
(Court) has recently stressed that "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."
See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. 
Dec. 1, 2008).  

That notwithstanding, the treatment for the veteran's sternal 
infection in the months leading up to death was so extensive 
that the probative value of any opinion regarding the cause 
of death but not accounting for this course of treatment is 
sharply reduced.  In this regard, the Court in Nieves-
Rodriguez did not find such a review of medical records in 
the claims file to be irrelevant in terms of determining the 
probative value of an opinion.  Rather, the Court clarified 
that the claims file "is not a magical or talismanic set of 
documents, but rather a tool to assist VA examiners to become 
familiar with the facts necessary to form an expert opinion 
to assist the adjudicator in making a decision on a claim."  
Id., slip op. at 9.  Here, the necessary "facts" were 
available to the VA doctor rendering the May 2008 opinion, 
but evidently not to Dr. Conte.  This fact, along with the 
absence of clarification from Dr. Conte as to whether the 
veteran's service-connected disorders had a causal connection 
to death, compels the Board to conclude that his statements 
have markedly less probative value than the May 2008 VA 
opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the Board may, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided); Miller v. West, 
11 Vet. App. 345, 348 (1998) (bare conclusions without a 
factual predicate in the record are not considered 
probative).

The Board has also considered the contentions of the 
appellant.  During her May 2007 hearing, she and her daughter 
stressed that the veteran's degenerative hip and spine 
conditions precluded him from getting around very well and 
contributed to his deteriorating health in general and to his 
heart disorder specifically.  Moreover, the appellant 
indicated that the veteran's leg problems contributed to his 
heart problem, which lead to surgery in 2001 and, 
consequently, to his infection.

While the Board is empathetic with the assertions of the 
appellant in view of the death of the veteran, the Board may 
not go beyond the factual evidence presented in this instance 
to provide a favorable determination.  In this case, the 
appellant and her daughter, as laypersons who have no 
apparent training in the field of medicine, have not been 
shown to be competent to provide an opinion with regard to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the Board concludes that no disabilities incurred 
either as a result of service or as secondary to a service-
connected disability caused the veteran's death or 
contributed substantially or materially to cause his death.  
Therefore, the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, and the claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Entitlement to SMC based on the need for aid and 
attendance, for accrued benefits purposes

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or the evidence 
physically or constructively of record at the time of the 
veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 
13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, 
the appellant cannot furnish additional evidence that could 
be used to substantiate her claim, and VA could not develop 
additional evidence that would substantiate the claims of 
entitlement to accrued benefits.  "Evidence in the file at 
date of death" means evidence in VA's possession on or 
before the date of the beneficiary' s death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  38 C.F.R. § 3.1000(d)(4); 
see also Hayes v. Brown, 4 Vet. App. 353 (1993).

The Board notes that the applicable law was amended several 
years ago to remove the two-year limitation on accrued 
benefits.  See The Veterans Benefits Act of 2003, § 104, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  This 
amendment is applicable only with respect to deaths occurring 
on or after December 16, 2003.  In any event, the appellant's 
claim in this case was received less than two months 
following the veteran's death.

SMC is payable to a veteran who, as a result of his service-
connected disabilities, is so helpless as to need or require 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  Under 38 C.F.R. 
§ 3.351(c), a veteran will be considered in need of regular 
aid and attendance if he or she: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

Also, under this section, "bedridden" status will be a 
proper basis for the determination of the need for regular 
aid and attendance.  For the purposes of this section, 
"bedridden" means that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
conditions are such as would require him or her to be in bed. 
They must be based on the actual requirement of personal 
assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 
224 (1996) (although a veteran need not show all of the 
disabling conditions identified in 38 C.F.R. § 3.352(a) to 
establish entitlement to aid and attendance, the Court has 
held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present").

In the present case, the veteran's service-connected 
disorders included a right Muscle Group XIV injury, with hip 
and knee involvement (40 percent disabling); degenerative 
joint disease of the lumbar spine (40 percent disabling); and 
degenerative disease of the left hip (10 percent disabling).  
The combined evaluation was 70 percent.  38 C.F.R. § 4.25.

The appellant has not contended, nor does medical evidence 
show, that the veteran was legally blind prior to death.  
Furthermore, the veteran was not confined to a nursing home 
because of mental or physical incapacity; he did undergo a 
four-week IV antibiotic treatment at a nursing home following 
hospitalization in December 2002 but was discharged in 
January 2003.  Thus, the first two criteria of 38 C.F.R. § 
3.351(c) are not applicable in this case, and may not be used 
to support the claim for SMC based on the need for regular 
aid and attendance of another person.

As a consequence, entitlement to the sought-after benefit 
turns on whether evidence established a factual need for 
regular aid and attendance prior to the veteran's death.  
The evidence of record at the time of death included a 
December 2002 statement from Navin Singh, M.D., who had 
treated the veteran for almost a year.  Dr. Singh noted that 
the veteran had a coronary artery bypass which had been 
complicated by wound dehiscence.  This had required multiple 
reconstructive procedures, including pectoralis major muscle 
flaps, debridement of the sternal bone, and wound care.  The 
veteran was noted to have been in and out of the hospital 
over the past several months and had problems including gait 
alteration, balance problems, some cognitive decline, and 
potential for chronic infection.  Dr. Singh found that the 
veteran was disabled and required constant care with an adult 
companion and stated that arrangements should be made for him 
to have a hospital bed, a wheelchair as needed, and potential 
rehabilitation.                                                                       

In conjunction with the veteran's original SMC claim, 
multiple VA examinations were scheduled during the first 
quarter of 2003.  However, it is noted in the record that the 
veteran failed to report for those examinations.  
Accordingly, the claim must be evaluated solely on the 
evidence currently of record.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

The Board further notes that Dr. Conte's May 2007 statement, 
in which he characterized the veteran as "fully disabled," 
was prepared and received into the claims file subsequent to 
the veteran's death and accordingly may not be considered in 
this adjudication.

In short, the evidence in this case does not provide a basis 
for a finding that, due to his service-connected 
disabilities, the veteran was precluded from taking care of 
his daily living activities prior to death.  The evidence 
received in favor of the original claim, namely Dr. Singh's 
statement, is devoid of references to the veteran's service-
connected disorders, except perhaps to the extent that 
balance problems were noted.  Insofar as there is no 
indication that any of the criteria listed in 38 C.F.R. § 
3.352(a) were present, the claim for SMC based on the need 
for aid and attendance, for accrued benefits purposes, must 
be denied.

Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the appellant was notified of the 
information and evidence needed to substantiate and complete 
the claims on appeal in an October 2007 letter.  This letter 
included notification that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant's claims were later readjudicated in a June 2008 
Supplemental Statement of the Case and a September 2008 
Statement of the Case.    

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's VA and private medical records have 
been obtained.  Additionally, the claims file has been 
reviewed by two VA doctors in conjunction with the cause of 
death claim.

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to SMC based on the need for aid and attendance, 
for accrued benefits purposes, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


